Exhibit 10.49

PRE-1990 SUPPLEMENTAL LIFE PLAN

OF

AVON PRODUCTS, INC.

AMENDED AND RESTATED AS OF JANUARY 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1 INTRODUCTION

   1

SECTION 2 DEFINITIONS

   1

SECTION 3 PARTICIPATION

   4

SECTION 4 SUPPLEMENTAL LIFE ALLOWANCES

   4

SECTION 5 ADMINISTRATION OF THE PLAN AND GOVERNING LAW

   6

SECTION 6 CERTAIN RIGHTS AND LIMITATIONS

   6

SECTION 7 AMENDMENT AND TERMINATION; CHANGE OF CONTROL

   7

SECTION 8 CLAIM PROCEDURES

   9



--------------------------------------------------------------------------------

SECTION 1

INTRODUCTION

Avon Products, Inc. (the “Company”) adopted the Supplemental Executive
Retirement and Life Plan of Avon Products, Inc., originally effective as of
January 1, 1982, and last amended and restated such plan as of July 1, 1998. The
Company has now amended and restated such plan and bifurcated the Supplemental
Executive Retirement and Supplemental Life portions of such plan into separate
plan documents, this plan being one of those plan documents. The terms of this
plan document shall be effective as of January 1, 2009 and this plan shall
hereinafter be referred to as the Pre-1990 Supplemental Life Plan of Avon
Products, Inc. (the “Plan”).

In order to afford Participants and their Beneficiaries the maximum security,
the Company has established a grantor trust (the “Trust”) to aid it in
accumulating the amounts necessary to satisfy its contractual liability to pay
certain benefits under the terms of the Plan. The Plan provides for the Company
to pay all benefits and administrative costs from its general assets to the
extent not paid by the Trust. The establishment of the Trust shall not convey
rights to Participants and Beneficiaries that are greater than those of the
general creditors of the Company and shall not affect the Company’s continuing
liability to pay Plan benefits and administrative costs, except that the
Company’s liability shall be offset by actual benefits and administrative cost
payments, if any, made by the Trust.

SECTION 2

DEFINITIONS

As used in the Plan, the masculine pronoun shall include the feminine and the
feminine pronoun shall include the masculine unless otherwise specifically
indicated. In addition, the following words and phrases as used in the Plan
shall have the following meanings unless a different meaning is plainly required
by the context:

2.1 “Beneficiary” shall mean the person or persons designated by a Participant
as his beneficiary or beneficiaries, such designation to be made in a time and
manner determined by the Retirement Board. If a Participant fails to designate a
beneficiary, or if a beneficiary predeceases the Participant (or each
beneficiary predeceases the Participant if more than one beneficiary is
designated), then the Participant’s spouse shall be the beneficiary, or if no
spouse survives the Participant, then the Participant’s estate shall be the
beneficiary. A Participant may change his Beneficiary at the time and in the
manner determined by the Retirement Board.

2.2 “Board of Directors” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.3 “Change of Control” shall mean:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
corporation where such acquisition causes such person to own twenty percent
(20%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided that for
purposes of this Section 2.3(a), the following acquisitions shall not be deemed
to result in a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Section 2.3(c); and provided further that, if any Person’s beneficial
ownership of the Outstanding Company Voting Securities reaches or exceeds twenty
percent (20%) as a result of a transaction described in clause (i) or
(ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Company, then such subsequent acquisition
shall be treated as an acquisition that causes such Person to own twenty
(20%) or more of the Outstanding Company Voting Securities; or

(b) individuals who, as of January 1, 2009, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided that any individual becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or

(c) the approval by the shareholders of the Company of a reorganization, merger,
or consolidation, or sale or other disposition of all or substantially all of
the assets of the Company (“Business Combination”), or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, then the obtaining of
such consent (either explicitly or implicitly by consummation); excluding,
however, any Business Combination pursuant to which (i) all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly,

 

2



--------------------------------------------------------------------------------

more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (ii) no Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board of Directors at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred with respect to any individual by reason of any actions or events in
which such individual participates in a capacity other than in his capacity as
an officer or employee of the Company (or as a director of the Company or a
Subsidiary, where applicable).

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Compensation Committee” means the Compensation Committee of the Board of
Directors.

2.6 “Individual Agreement” shall mean a written agreement entered into between
the Company and a Participant that specifically refers to benefits payable to or
on behalf of such Participant under the Plan and which agreement amends the
terms of the Plan as it applies to such Participant. The intent of the parties
to any such Individual Agreement is, in part, to cause benefits payable under
the Plan with respect to that Participant to be in compliance with Section 409A
of the Code.

2.7 “Nonforfeitable” shall refer only to the vested unsecured contractual right
of a Participant and his Beneficiary to benefits under the Plan. In no event
shall “Nonforfeitable” imply any preferred claim on or to, or any beneficial
ownership interest

 

3



--------------------------------------------------------------------------------

in, any assets of the Company or its Subsidiaries before those assets are paid
to any individual pursuant to the terms of the Plan. As provided in Sections 4.3
and 6.3, certain events may result in the forfeiture of Nonforfeitable benefits.

2.8 “Participant” shall mean any individual who participates in the Plan, as
reflected in the records of the Company from time to time.

2.9 “Retirement Board” shall mean the administrative board or any successor
thereto that administers the Avon Products, Inc. Personal Retirement Account
Plan, as amended from time to time.

2.10 “SLIP” shall mean the Plan, and the portion of any predecessor plan
pursuant to which Supplemental Life Allowances are or were payable, including
the Supplemental Executive Retirement and Life Plan of Avon Products, Inc. and
that plan’s predecessor, the Supplemental Life Plan of Avon Products, Inc.

2.11 “Subsidiary” shall mean any majority-owned subsidiary of the Company.

2.12 “Supplemental Life Allowance” shall mean the benefit referred to in
Section 4.

SECTION 3

PARTICIPATION

3.1 Participation.

The SLIP was closed to new participants on January 1, 1990.

SECTION 4

SUPPLEMENTAL LIFE ALLOWANCES

4.1 Right to a Supplemental Life Allowance.

(a) Except as otherwise provided in the Plan, for each Participant, a
Supplemental Life Allowance will be payable to his Beneficiary when the
Participant dies.

(b) A Participant who is a Participant at the time the Plan is terminated or
modified, or at the time of a Change of Control, will be entitled to a
Supplemental Life Allowance as provided in Section 7.

 

4



--------------------------------------------------------------------------------

(c) A Participant’s Supplemental Life Allowance is Nonforfeitable, provided
that, as set forth in Sections 4.3 and 6.3, certain events may result in the
forfeiture of Nonforfeitable benefits.

4.2 Amount of Supplemental Life Allowance.

(a) If a Participant has a right to a Supplemental Life Allowance under the
Plan, then the Beneficiary of such Participant shall receive a Supplemental Life
Allowance payable upon the death of such Participant, except as provided in
Section 7, provided that such Participant has not made any election described in
Section 4.4.

(b) The amount of each Participant’s Supplemental Life Allowance is set forth in
the records of the Company from time to time. Participants were previously
notified by the Company in writing of the amount of their Supplemental Life
Allowances.

4.3 Notwithstanding the foregoing, if the Company obtains a life insurance
policy (or policies) on the life of a Participant, whether or not in connection
with the Plan, and the insurer is not obligated to pay the policy’s death
benefit proceeds on the grounds that the Participant committed suicide or any
other grounds based on actions or inactions on the part of the Participant,
then, and in that event, the Company’s obligation to make payment of a
Supplemental Life Allowance shall be terminated. The Company shall, in its sole
discretion, determine what steps are necessary and take such action as it deems
reasonably appropriate to pursue and obtain payment of any death benefit under
said policy or policies. Whatever steps are deemed appropriate by the Company to
pursue such matter shall be conclusive. In no event shall any Participant have
any ownership interest in such policy or policies.

4.4 Subject to the terms and conditions imposed by the Retirement Board, a
Participant may elect, subject to the approval of the Retirement Board, to
forego the Supplemental Life Allowance coverage provided under the Plan in
exchange for a paid-up whole life insurance policy or policies (based on the
application of dividends to pay premiums) on such Participant’s life in an
amount to be determined by the Retirement Board. In the case of any such
election, the Company will also pay cash to such Participant in an amount
sufficient to enable such Participant to pay any federal, state, and local
income taxes (calculated at the highest applicable marginal rates) resulting
from the distribution of such policy or policies and the corresponding cash
payment. This Section 4.4 does not apply to a Participant who has an Individual
Agreement and the terms of such Individual Agreement will apply in lieu hereof.

 

5



--------------------------------------------------------------------------------

SECTION 5

ADMINISTRATION OF THE PLAN AND GOVERNING LAW

5.1 Except as otherwise specifically provided in the Plan, the Retirement Board
shall be the administrator of the Plan. The Retirement Board shall have full
authority to determine all questions arising in connection with the Plan,
including the discretionary authority to interpret the Plan, to adopt procedural
rules, and to employ and rely on such legal counsel, actuaries, accountants, and
agents as it may deem advisable to assist in the administration of the Plan.
Decisions of the Retirement Board shall be conclusive and binding on all
persons. The Retirement Board shall provide to the trustee of any Trust
established pursuant to Section 1, such certification or other documentation as
may be required by the trustee in connection with the payment of benefits to
Beneficiaries. Unless otherwise determined by the Company, the membership of the
Retirement Board shall be established pursuant to the provisions of the Avon
Products, Inc. Personal Retirement Account Plan, as amended from time to time.
The Retirement Board may from time to time, in its discretion, delegate any
authority and responsibility it may have for the administration and operation of
the Plan to such individuals and bodies as it may determine.

5.2 After a Change in Control, the Retirement Board may be changed by the
Company only with the consent of a majority of the Participants (excluding
Beneficiaries).

5.3 Except as otherwise provided by applicable law, all rights hereunder shall
be governed by and construed in accordance with the laws of the State of New
York.

SECTION 6

CERTAIN RIGHTS AND LIMITATIONS

6.1 The establishment of the SLIP shall not be construed as conferring any legal
rights upon any employee or other person for the continuation of his employment,
nor shall it interfere with the rights of the Company or a Subsidiary to
discharge any employee and to treat such employee without regard to the effect
that such treatment might have upon such employee as a participant in the SLIP.

6.2 No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, garnishment, attachment,
encumbrance, or charge, and any attempt to do so shall be void; nor shall any
such benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the person entitled to such benefit.

 

6



--------------------------------------------------------------------------------

6.3 The obligation of the Company to make payment of any benefits hereunder,
including benefits that have become Nonforfeitable, shall cease with respect to
any Participant who (a) at any time is convicted of a crime involving dishonesty
or fraud relating to the Company, (b) at the time, without the Company’s written
consent, knowingly uses or discloses any confidential or proprietary information
relating to the Company, or (c) within three years following the termination of
his employment, without the Company’s written consent, accepts employment with,
or provides consulting services to, a principal competitor of the Company.

6.4 All benefits payable under the Plan shall be payable by the Company from its
general assets. The Plan shall not be funded by the Company. However, solely for
its own convenience, the Company reserves the right to provide for payment of
benefits hereunder through a trust, which trust may be irrevocable, but the
assets of which shall be subject to the claims of the Company’s general
creditors in the event of the Company’s bankruptcy or insolvency, as defined in
the Trust established pursuant to Section 1. In no event shall the Company be
required to segregate any amount credited to any account, which shall be
established merely as an accounting convenience; no Participant or Beneficiary
shall have any rights whatsoever in any specific assets of the Company or the
Trust.

6.5 When payments are made under the Plan, the Company shall have the right to
deduct from each payment made any required withholding taxes.

6.6 Notwithstanding any other provision of the Plan to the contrary, the Company
shall make payments hereunder before such payments are otherwise due if it
determines, based on a change in the tax or revenue laws of the United States of
America, a published ruling or similar announcement issued by the Internal
Revenue Service, a regulation issued by the Secretary of the Treasury or his
delegate, a decision by a court of competent jurisdiction involving a
Participant or Beneficiary, or a closing agreement made under Section 7121 of
the Code that is approved by the Internal Revenue Service and involves a
Participant or Beneficiary, that a Participant or Beneficiary has recognized, or
will recognize, income for federal income tax purposes with respect to amounts
that are or will be payable to him under the Plan before such amounts are paid
to him. This Section 6.6 will not apply to a Participant who has an Individual
Agreement.

SECTION 7

AMENDMENT AND TERMINATION; CHANGE OF CONTROL

7.1 Right to Amend.

The Board of Directors (or the Compensation Committee to the extent that it has
been delegated authority) reserves the right at any time and from time to time,
and

 

7



--------------------------------------------------------------------------------

retroactively if deemed necessary or appropriate, to amend or modify, in whole
or in part, any or all of the provisions of the Plan pursuant to its normal
procedures; provided that no such modification or amendment shall adversely
affect the rights and benefits of Participants that had become Nonforfeitable
under the SLIP prior to the date that such amendment or modification is adopted
or becomes effective, whichever is later.

7.2 Right to Terminate.

The Board of Directors (or the Compensation Committee to the extent that it has
been delegated authority) may terminate the Plan for any reason at any time,
provided that such termination shall not adversely affect the rights and
benefits of Participants that had become Nonforfeitable under the SLIP prior to
the date that the termination is adopted or made effective, whichever is later.

7.3 Effect of Plan Termination on Benefits.

A Participant shall have a right to the Supplemental Life Allowance at the same
level in effect at the time of Plan termination. The Company shall fully satisfy
all of its obligations to the Participant with respect to such Supplemental Life
Allowance by immediately distributing or causing to be distributed to such
Participant a fully paid whole life insurance policy or policies on the
Participant’s life that, as of the date of distribution and thereafter, will
provide, without application of dividends, at death a death benefit at least
equal to one-half of the amount of the Supplemental Life Allowance. In the case
of any such distribution of a life insurance policy, the Company will also pay
enough cash to the Participant to enable the Participant to pay any federal,
state and local income taxes (calculated at the highest applicable marginal
rates) resulting from the distribution of the policy and the corresponding cash
payment made pursuant to this sentence. Notwithstanding the foregoing, the
distribution right and related cash payment set forth in this Section 7.3 will
not apply to a Participant who has an Individual Agreement. Instead, such
Participant will continue to be entitled to a Supplemental Life Allowance in
accordance with the other provisions of the Plan, as modified by such
Participant’s Individual Agreement.

7.4 Effect of Plan Amendment on Benefits.

In the event that the Plan is amended or modified, in whole or in part, to
reduce or eliminate Supplemental Life Allowances, then the Participants affected
by any such amendment or modification shall be treated, with respect to their
Supplemental Life Allowances as of the date of such amendment or modification,
as if the Plan were terminated as of such date, and their rights and entitlement
to such benefits shall be determined under Section 7.3.

 

8



--------------------------------------------------------------------------------

7.5 Effect of a Change of Control.

In the event of a Change of Control, the Plan shall be deemed terminated at the
date of the Change of Control with respect to determining the Supplemental Life
Allowance for Participants. Any such Participant’s right and entitlement to the
Supplemental Life Allowance (including his right to an immediate distribution of
a fully paid whole life policy and income tax gross up) shall be determined
under the provision of Section 7.3.

SECTION 8

CLAIM PROCEDURES

8.1 Every claim for benefits under the Plan shall be in writing directed to a
member of the Retirement Board.

8.2 Each claim filed shall be decided by the Retirement Board within a
reasonable time from its receipt, but not later than 90 days after receipt of
the claim by the Retirement Board (unless special circumstances require an
extension of such time, in which case a detailed written notice of such
extension will be given to the claimant within the initial 90-day period and
such claim shall be decided no later than 180 days after receipt of the claim by
the Retirement Board). A claim that is not decided within the applicable time
period may be considered to be denied. If a claim is denied in whole or in part,
then the claimant shall be given written notice of the denial in language
calculated to be understood by the claimant, which notice shall:

(a) specify the reason or reasons for the denial;

(b) specify the Plan provisions giving rise to the denial; and

(c) describe any further information or documentation necessary for the claim to
be honored, explain why such documentation or information is necessary, and
explain the Plan’s review procedure.

8.3 Upon written request of any claimant whose claim has been denied in whole or
in part, the Retirement Board shall make a full and fair review of the claim and
furnish the claimant with a written decision concerning it. Such request for
review must be made by the claimant to any member of the Retirement Board within
60 days following the claimant’s receipt of the benefit denial (or the claim
being deemed denied), and any such review will take into account all documents
and information submitted by the claimant upon review, whether or not such
documents and information were submitted or considered as part of the initial
claim. As part of the review process, a claimant shall:

 

9



--------------------------------------------------------------------------------

(a) have the opportunity to submit written comments, documents, records, and
other information relating to the claim; and

(b) be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim.

8.4 Each request for review filed shall be decided by the Retirement Board
within a reasonable time from its receipt, but not later than 60 days after
receipt of the request by the Retirement Board (unless special circumstances
require an extension of such time, in which case a detailed written notice of
such extension will be given to the claimant within the initial 60-day period
and such claim shall be decided no later than 120 days after receipt of the
claim by the Retirement Board). A request for review that is not decided within
the applicable time period may be considered to be denied. If a request for
review is denied in whole or in part, then the claimant shall be given written
notice of the denial in language calculated to be understood by the claimant,
which notice shall:

(a) specify the reason or reasons for the denial;

(b) specify the Plan provisions giving rise to the denial;

(c) state that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim; and

(d) contain a statement of any rights that the claimant may have to bring a
civil action under Section 502(a) of the Employee Retirement Income Security Act
of 1974, as amended.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed on
this 7th day of November, 2008, effective as of the 1st day of January, 2009.

 

AVON PRODUCTS, INC.

By: /s/ Kim K.W. Rucker

Name: Kim K.W. Rucker

Title: Senior Vice President and General Counsel